This motion for a reargument is based upon the grounds which appellant urges must have been overlooked, viz., the plaintiff's contributory negligence, and the law of obvious risk.
We gave the case originally a very careful examination, upon both the facts and the law, but we have again gone over it, in view of the very urgent and able briefs submitted by the learned counsel for the appellant. There is great force in the argument that the verdict was against the decided weight of evidence, and relief might very properly have been afforded to the defendant by the trial judge, or at the Appellate Division, but we are without jurisdiction to deal with this situation.
We are unable to say that there were any legal errors committed which would justify a reversal of the judgment.
The motion for a reargument should be denied, but without costs.
All concur.
Motion denied.